Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,603,681. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claims the same structural elements in their device:
16/809,638
U.S. Patent 10,603,681
1. A multiple pre-orifice spraying apparatus for spraying an agricultural chemical, the a sprayer nozzle body comprising a first end connected to a liquid source to receive liquid to be sprayed, a nozzle tip releasably mounted at a second end thereof, and a channel between the first and second ends of the sprayer nozzle body; a sleeve assembly comprising a sleeve including a substantially flat first orifice plate defining a first orifice, and spaced apart from a substantially flat second orifice plate defining a second orifice such that a sleeve turbulence chamber with substantially straight parallel walls is formed between the first and second orifice plates; wherein the sleeve assembly is configured to be secured in the channel such that, when secured, a nozzle turbulence chamber with substantially straight parallel walls is formed between the first orifice plate and the nozzle tip and the first orifice plate and the second orifice plate are substantially perpendicular to the straight parallel walls; wherein an area of the first orifice is greater than an area of the second orifice, and an area of a flow opening in the nozzle tip is greater than the area of the first orifice; wherein the first orifice, the second orifice, and the flow opening in the nozzle tip are aligned; and  1786249v113whereby the nozzle body and sleeve assembly are capable of causing droplets of the liquid exiting the flow opening in the nozzle tip with the sleeve assembly in place to have an increased droplet size compared to droplets of the liquid exiting the flow opening in the nozzle tip when the sleeve assembly is removed.
A multiple pre-orifice spraying apparatus for spraying an agricultural chemical, the a sprayer nozzle body comprising an upper end connected to a liquid source to receive liquid to be sprayed, a nozzle tip releasably mounted at a lower end thereof, and a channel between the upper and lower ends of the sprayer nozzle body; a sleeve assembly comprising a sleeve closed at an upper portion thereof by a substantially flat top orifice plate defining a top orifice, and closed at a lower portion thereof by a substantially flat bottom orifice plate defining a bottom orifice such that a sleeve turbulence chamber with substantially straight parallel walls is formed between the top and bottom orifice plates; wherein the sleeve assembly is configured to be secured in the channel such that, when secured, a nozzle turbulence chamber with substantially straight parallel walls is formed between the bottom orifice plate and the nozzle tip and the flat top orifice plate and the flat bottom orifice plate are substantially perpendicular to the straight parallel walls; wherein an area of the top orifice is greater than an area of the bottom orifice, and an area of a flow opening in the nozzle tip is greater than the area of the top orifice; wherein the top orifice, the bottom orifice, and the flow opening in the nozzle tip are aligned; and whereby the nozzle body and sleeve assembly are capable of causing droplets of the liquid exiting the flow opening in the nozzle tip with the sleeve assembly in place to have an increased droplet size compared to droplets of the liquid exiting the flow opening in the nozzle tip when the sleeve assembly is removed.
a strainer assembly in the channel and wherein the sleeve assembly has a length that is substantially equal to or less than a length of the strainer assembly such that the strainer 
a strainer assembly in the channel and wherein the sleeve assembly has a length that is substantially equal to or less than a length of the strainer assembly such that the strainer 
molded in two pieces that snap together to create the sleeve assembly.
3. The apparatus of claim 1 wherein the sleeve, top orifice plate, and bottom orifice plate are molded in two pieces that snap together to create the sleeve assembly.
4. The apparatus of claim 1 wherein the second orifice plate is above a bottom end of the sleeve, or the first orifice plate is below a first end of the sleeve.
4. The apparatus of claim 1 wherein the bottom orifice plate is above a bottom end of the sleeve, or the top orifice plate is below a top end of the sleeve.
5. The apparatus of claim 1 wherein the nozzle tip is configured to dispense a flat fan spray pattern, and wherein the area of the first orifice is about three times the area of the second orifice.
5. The apparatus of claim 1 wherein the nozzle tip is configured to dispense a flat fan spray pattern, and wherein the area of the top orifice is about three times the area of the bottom orifice.
6. The apparatus of claim 5 wherein a flow rate through the flow opening in the nozzle tip is about 2.5 to 3.5 times a flow rate through the sleeve assembly.
6. The apparatus of claim 5 wherein a flow rate through the flow opening in the nozzle tip is about 2.5 to 3.5 times a flow rate through the sleeve assembly.
7. The apparatus of claim 6 wherein the nozzle tip is configured to dispense a 110 degree flat fan spray pattern.
7. The apparatus of claim 6 wherein the nozzle tip is configured to dispense a 110 degree flat fan spray pattern.
8. The apparatus of claim 7 wherein a length of the sleeve turbulence chamber between the first and second orifice plates is between about 0.125 inches and about 1.000 inches.
8. The apparatus of claim 7 wherein a length of the sleeve turbulence chamber between the top and bottom orifice plates is between about 0.125 inches and about 1.000 inches.
9. The apparatus of claim 8 wherein the length of the sleeve turbulence chamber between the first and second orifice plates is between about 0.525 inches and about 0.85 inches.
9. The apparatus of claim 8 wherein the length of the sleeve turbulence chamber between the top and bottom orifice plates is between about 0.525 inches and about 0.85 inches.
10. The apparatus of claim 1 further comprising a body extension member adapted to attach to a second end of the nozzle body between the nozzle body and the nozzle tip to extend a length of the channel.
10. The apparatus of claim 1 further comprising a body extension member adapted to attach to a bottom end of the nozzle body between the nozzle body and the nozzle tip to extend a length of the channel
11. The apparatus of claim 10 further comprising a strainer assembly configured to be inserted into the channel, the strainer member comprising a mesh screen configured such that liquid passing from the 
a strainer assembly configured to be inserted into the channel, the strainer member comprising a mesh screen configured such that liquid passing from the 

12. The apparatus of claim 11 wherein the strainer assembly is configured to be inserted into the channel before the sleeve assembly such that the strainer assembly is above the sleeve assembly.
13. The apparatus of claim 10 wherein the sleeve assembly comprises a strainer section above the top orifice plate; the strainer section comprising a mesh screen configured such that liquid passing from the liquid source to the first orifice passes through the mesh screen.
13. The apparatus of claim 10 wherein the sleeve assembly comprises a strainer section above the top orifice plate; the strainer section comprising a mesh screen configured such that liquid passing from the liquid source to the top orifice passes through the mesh screen.
14. The apparatus of claim 1 further comprising a third orifice plate extending across an interior of the sleeve between the first and second orifice plates such that the sleeve turbulence chamber is divided into a first chamber and a second chamber, and wherein the third orifice plate defines a third orifice with an area that is less than the area of the first orifice and greater than the area of the second orifice and wherein the first orifice, the second orifice, the third orifice, and the flow opening in the nozzle tip are aligned.
14. The apparatus of claim 1 further comprising a middle orifice plate extending across an interior of the sleeve between the top and bottom orifice plates such that the sleeve turbulence chamber is divided into an upper chamber and a lower chamber, and wherein the middle orifice plate defines a middle orifice with an area that is less than the area of the top orifice and greater than the area of the bottom orifice and wherein the top orifice, the middle orifice, the bottom orifice, and the flow opening in the nozzle tip are aligned.
15. The apparatus of claim 1 wherein at least one of the first and second orifices is circular.
15. The apparatus of claim 1 wherein at least one of the top and bottom orifices is circular.
16. The apparatus of claim 15 wherein the first and second orifices are located substantially in centers of the corresponding first and second orifice plates.
16. The apparatus of claim 15 wherein the top and bottom orifices are located substantially in centers of the corresponding top and bottom orifice plates.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Claim 6 discloses: “wherein a flow rate through the flow opening in the nozzle tip is about 2.5 to 3.5 times a flow rate through the sleeve assembly”. Since the sleeve assembly is upstream of the nozzle tip, it is not possible to increase flow rate from the sleeve assembly to the nozzle tip, without having to introduce more fluid into the system in between the sleeve and the nozzle tip. As such, the claim lacks enablement because the subject matter was not described in way that enables one of ordinary skill in the art to make or use the invention. 
	Claims 7-9 are rejected for depending on claim 6.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6-9, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term "about" in claims 5, 6, 8, 9 and 19 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claim 6 discloses: “wherein a flow rate through the flow opening in the nozzle tip is about 2.5 to 3.5 times a flow rate through the sleeve assembly”. Since the sleeve assembly is upstream of the nozzle tip, it is unclear how a flow rate can increase from the sleeve assembly to the nozzle tip, when there isn’t any other fluid introduced into the system in between the sleeve and the nozzle tip. In other words, it is unclear how the flow rate increases after being throttled by the sleeve assembly, since in order for the flow rate to increase there would need to be another source of fluid introduced downstream of the sleeve assembly. 
	Claims 7-9 are indefinite for depending on claim 6.
	Claim 13 recites the limitation "the top orifice plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Piggott (U.S. 3,784,111) in view of Emory et al (U.S. 4,591,099).
Regarding claim 1, Piggott teach a multiple pre-orifice spraying apparatus (Figs 5 and 6, see multiple spraying apparatus 58) for spraying an agricultural chemical (the device sprays a chemical – col 1, line 8, therefore, it is capable of spraying an agricultural chemical) the apparatus comprising: 
a sprayer nozzle body (body 40) comprising a first end (end corresponding to part 42) connected to a liquid source to receive liquid to be sprayed (42 connects to part 41 which attaches to spray boom 57, which carries a liquid source), a nozzle tip (shown below) at a second end thereof (shown below), and a channel (shown below) between the first and second ends of the sprayer nozzle body (as seen in Fig 5); 
a sleeve assembly (defined by 46, 47 and 51) comprising a sleeve (defined by walls of 46a) including a substantially flat first orifice plate (47) defining a first orifice (56), and spaced apart from a substantially flat second orifice plate (46) defining a second orifice (55) such that a sleeve turbulence chamber (shown below; turbulence is created as fluid passes through narrow orifice 56 and expands in the chamber downstream) with substantially straight parallel walls (shown below) is formed between the first and second orifice plates (as shown below); 
wherein the sleeve assembly is configured to be secured in the channel such that, when secured a nozzle turbulence chamber (shown below; turbulence is created as fluid passes 
wherein an area of the first orifice is greater than an area of the second orifice (as seen in Fig 5, first orifice 56 is bigger than second orifice 55), and an area of a flow opening (54) in the nozzle tip is greater than the area of the first orifice (as seen in Fig 5, the area of the flow opening is bigger than first orifice 56, considering 54 is in the shape of a slit); 
wherein the first orifice, the second orifice, and the flow opening in the nozzle tip are aligned (56, 55, 54 are aligned as seen in Fig 5); and 
whereby the nozzle body and sleeve assembly are capable of causing droplets of the liquid exiting the flow opening in the nozzle tip with the sleeve assembly in place to have an increased droplet size compared to droplets of the liquid exiting the flow opening in the nozzle tip when the sleeve assembly is removed (since Piggott teaches all of the claimed structure, the device is deemed capable of performing the claimed function). 
However, Piggott does not teach the nozzle tip releasably mounted on the second end of the sprayer. 
Emory teaches a nozzle assembly that includes a releasably mounted nozzle tip (14), as seen in Fig 1 and disclosed in Col 3, lines 12-14. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piggott to incorporate the 
Note: All references made in parenthesis hereafter are referencing Piggott, unless otherwise stated. 
Regarding claim 2, Piggott and Emory teach the apparatus of claim 1 wherein the sprayer nozzle body comprises a strainer assembly (defined by strainer 52 and chamber 43) in the channel (as seen in Fig 5) and wherein the sleeve assembly has a length that is substantially equal to or less than a length of the strainer assembly (as seen in Fig 5, the strainer assembly is substantially the same length as the sleeve assembly) such that the strainer assembly can be removed from the channel and replaced with the sleeve assembly (if the sleeve assembly is removed, a space opens up that allows for the removal of strainer 52, as well, see Fig 5).
Regarding claim 3, Piggott and Emory teach the apparatus of claim 1 wherein the sleeve, first orifice plate, and second orifice plate are molded in two pieces that snap together to create the sleeve assembly (as seen in Fig 5, the sleeve and second plate are one piece (46 and 46a) and the first orifice plate 47 is another piece that snaps together). Regarding the pieces being made by a molding process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). Therefore, the process of making the pieces does not have any patentable weight, since Piggott teaches all the structure of the sleeve assembly. 
claim 4, Piggott and Emory teach the apparatus of claim 1 wherein the second orifice plate is above a bottom end of the sleeve, or the first orifice plate is below a first end of the sleeve (as seen below, the first orifice is below a first end of the sleeve).
Regarding claim 5, Piggott and Emory teach the apparatus of claim 1 wherein the nozzle tip is configured to dispense a flat fan spray pattern (col 3, line 52 discloses the nozzle tip dispensing a fan-shaped spray).However, they do not teach wherein the area of the first orifice is about three times the area of the second orifice.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the area of the first orifice be three times the area of the second orifice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Piggott discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable ratio of orifice areas for the device to function as desired. Furthermore, Applicant has not disclosed any criticality for having the claimed ratio between orifices. Finally, Piggott identifies the geometry of the first and second orifice plates and their respective orifices as result-effective variables (see col 4, lines 4-10 and col 4, lines 19-30); therefore, it would be obvious to try (see KSR MPEP 2141 III) different ratios to meet any desired dispensing characteristic, based on type of fluid being used and the desired spray pattern. 
claim 6, as best understood, Piggott and Emory teach the apparatus of claim 5 wherein a flow rate through the flow opening in the nozzle tip is about 2.5 to 3.5 times a flow rate through the sleeve assembly (since Piggott teaches all of the claimed structure, it is deemed capable of performing the claimed function).
Regarding claim 7, as best understood, Piggott and Emory teach the apparatus of claim 6 wherein the nozzle tip is configured to dispense a 110 degree flat fan spray pattern (as seen in Fig 4, the fan-shaped spray creates an obtuse angle; furthermore, the spray angle is dictated by fluid pressure acting on the fluid, therefore, the nozzle tip of Piggott is deemed capable of producing a 110 degree fan spray pattern).
Regarding claims 8 and 9, as best understood, Piggott and Emory teach the apparatus of claim 7. However, they do not teach the apparatus wherein a length of the sleeve turbulence chamber between the first and second orifice plates is between about 0.125 inches and about 1.000 inches; or between 0.525 inches and about 0.85 inches.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the length of the sleeve turbulence chamber between 0.125 to 1 inches or between 0.525 to 0.85 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Piggott discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable length for the turbulence chamber for the device to function as desired. 
Regarding claim 10, Piggott and Emory teach the apparatus of claim 1 further comprising a body extension member (defined by removable sleeve 31 of Emory) adapted to attach to a second end of the nozzle body between the nozzle body and the nozzle tip (as seen in Fig 1 of Emory) to extend a length of the channel (changing removable sleeve 31 for another one, would modify the length of the channel).
Regarding claim 11, Piggott and Emory teach the apparatus of claim 10 further comprising a strainer assembly (52) configured to be inserted into the channel (as seen in Fig 5), the strainer member comprising a mesh screen (52 is a mesh screen) configured such that liquid passing from the liquid source to the nozzle tip passes through the mesh screen (as seen in fig 5, liquid passing through the channel from the source has to pass through the mesh screen before exiting through the nozzle tip).
Regarding claim 12, Piggott and Emory teach the apparatus of claim 11 wherein the strainer assembly is configured to be inserted into the channel before the sleeve assembly (the strainer 52 is inserted before the sleeve assembly 46/47 is put in place) such that the strainer assembly is above the sleeve assembly (the strainer is above the sleeve assembly when the nozzle tip faces upwards).
claim 13, as best understood, Piggott and Emory teach the apparatus of claim 10 wherein the sleeve assembly (52) comprises a strainer section (section defined by 52 and 53) above a top orifice plate (strainer 52 is placed above the top orifice plate 46, when the nozzle tip faces upwards); the strainer section comprising a mesh screen (52 is a mesh screen) configured such that liquid passing from the liquid source to the first orifice passes through the mesh screen (as seen in fig 5, liquid passing through the channel from the source has to pass through the mesh screen before exiting through the nozzle tip).
Regarding claim 15, Piggott and Emory teach the apparatus of claim 1 wherein at least one of the first and second orifices is circular (as seen fig 5, the orifices 56 and 55 are circular; furthermore, claim 5 of Piggott discloses the orifices having a diameter, therefore, they are circular).
Regarding claim 16, Piggott and Emory teach the apparatus of claim 15 wherein the first and second orifices are located substantially in centers of the corresponding first and second orifice plates (as seen in Fig 5, first and second orifices 56 and 55 are centered on their respective plate).
Regarding claim 17, Piggott and Emory teach the apparatus of claim 1 wherein the first and second orifice plates are located in a lower portion of the sleeve (since part 51 is considered part of the sleeve assembly, both orifices 56 and 55 are located at a lower portion than 51 when the nozzle tip faces downwards).
Regarding claim 18, Piggott and Emory teach the apparatus of claim 1. However, they do not teach the apparatus wherein the first and second orifice plates are spaced apart a first distance less than a second distance from an open end of the sleeve to the first orifice plate.
In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Piggott discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable ratio of the claimed distances. Furthermore, Applicant has not disclosed any criticality for having the claimed ratio between the distances. Finally, Piggott identifies the geometry defined by the first and second orifice plates of the sleeve as result-effective variables (see col 4, lines 4-10 and col 4, lines 19-30); therefore, it would be obvious to try (see KSR MPEP 2141 III) different ratios of the distances to meet any desired dispensing characteristic, based on type of fluid being used and the desired spray pattern. 
Regarding claim 19, Piggott and Emory teach the apparatus of claim 1. However, they do not teach the apparatus wherein the first and second orifice plates are spaced apart about 0.145 inches.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first and second plates spaced apart by 0.145 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Piggott discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable length between the first and second plates. Furthermore, Applicant has not disclosed any criticality for having the first and second pates spaced apart by 0.145 inches. Finally, Piggott identifies the geometry of the length in between first and second orifice plates, as result-effective variables (see col 4, lines 19-30); therefore, it would be obvious to try (see KSR MPEP 2141 III) different lengths in between the first and second plates to meet any desired dispensing characteristic, based on type of fluid being used and the desired spray pattern. 

    PNG
    media_image1.png
    416
    864
    media_image1.png
    Greyscale

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Piggott (U.S. 3,784,111) in view of Emory et al (U.S. 4,591,099); further in view of Scheid (U.S. 3,545,492).
Regarding claim 14, Piggott and Emory teach the apparatus of claim 1 further comprising a third orifice plate extending across an interior of the sleeve between the first and 
Scheid teaches a multi-plate device (as seen in Fig 1, there are at least three plates) for throttling fluid in a conduit comprising a third orifice plate (16) extending across an interior of sleeve (12) between first (13) and second orifice plates (17) such that the sleeve turbulence chamber is divided into a first chamber (first chamber defined between plates 13 and 16) and a second chamber (second chamber defined between plates 16 and 17), and wherein the third orifice plate defines a third orifice (center orifice defined on third plate 16, seen in Fig 1) with an area that is less than the area of an first orifice (first orifice defined by center orifice defined on first plate 13; as seen in fig 1, the third orifice is smaller than the first orifice) and greater than the area of a second orifice (second orifice defined by center orifice on second plate 17; as seen in fig 1, the third orifice is bigger than the second orifice) and wherein the first orifice, the second orifice, and the third orifice are aligned (as seen in Fig 1, the respective center orifices in first plate 13, second plate 17 and third plate 16 are all aligned on a central longitudinal axis of the sleeve 12). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piggott to incorporate the teachings of Scheid to provide a third orifice plate including a third orifice because the addition of plates prevents cavitation by any liquid under pressure, and is especially useful in preventing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/JOSEPH A GREENLUND/             Primary Examiner, Art Unit 3752